Citation Nr: 1134471	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for spinal disc disability (degenerative disc disease or DDD), to include as secondary to the service-connected hallux valgus.  

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected right foot hallux valgus with wedge osteotomy.  

3.  Entitlement to an increased rating for the service-connected left foot hallux valgus with bunion, initially rated as noncompensable from April 12, 2006, and rated as 10 percent disabling from February 10, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1982.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for a spinal disc condition; granted service connection for right foot hallux valgus and assigned an initial noncompensable evaluation; and granted entitlement to service connection for left foot hallux valgus with bunion with a noncompensable evaluation.  The effective date assigned for the noncompensable evaluations was April 12, 2006.  

The Veteran disagreed with the RO's determination as to the denial of the claim of service connection for a spinal disc condition as well as to the assignment of noncompensable ratings for the service-connected hallux valgus of the right foot and left foot.  His Notice of Disagreement (NOD) with that decision was received at the RO in April 2007.  The RO subsequently issued a rating decision in February 2008 noting that there was a clear and unmistakable error with respect to the effective date and disability rating assigned for the service-connected right foot hallux valgus disability.  The rating decision explained that an earlier rating decision of August 1994 denied service connection for right foot hallux valgus with wedge osteotomy; yet, service treatment records clearly revealed that the Veteran underwent the wedge osteotomy in service in 1982; thus, service connection is in order based on the evidence of record at the time the earlier rating decision was issued.  

The above change was also reflected in the RO's Statement of the Case (SOC), and the other two issues were also addressed.  The SOC was issued in February 2008.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in April 2008.  

In a December 2009 rating decision, the RO denied the Veteran's claims of service connection for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran's NOD with that determination was received at the RO in December 2009 and the RO issued an SOC addressing the issues in March 2010.  The Veteran's substantive appeal was not received at the RO until December 14, 2010, more than 60 days after issuance of the SOC and more than one year following notice of the December 2009 rating decision.  Thus, the Veteran's substantive appeal was not timely, and he was notified of such and of his appellate rights in a letter dated January 2011.  

Meanwhile, in a February 2010 rating decision, the RO granted service connection for painful scars of the left foot and assigned a 20 percent evaluation effective from October 14, 2009.  Additionally, the RO assigned an increased evaluation of 10 percent for the left foot hallux valgus status post chevron bunion correction, effective from February 10, 2009.  

In May 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.






FINDINGS OF FACT

1.  On May 24, 2011, during his personal hearing before the undersigned Veterans Law Judge sitting at the RO, and prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate status the issues of entitlement to an initial rating in excess of 10 percent for the service-connected right foot hallux valgus with wedge osteotomy; and, entitlement to an increased rating for the service-connected left foot hallux valgus with bunion, initially rated as noncompensable from April 12, 2006, and rated as 10 percent disabling from February 10, 2009.  This request was also submitted in writing on the day of the hearing.

2.  The medical evidence of record establishes that it is at least as likely as not that the Veteran's degenerative disc disease is aggravated by his service-connected bilateral hallux valgus disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to an initial rating in excess of 10 percent for the service-connected right foot hallux valgus with wedge osteotomy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to an increased rating for the service-connected left foot hallux valgus with bunion, initially rated as noncompensable from April 12, 2006, and rated as 10 percent disabling from February 10, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for entitlement to service connection for degenerative disc disease have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Issues Dismissed as Withdrawn

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Veteran testified at a Board hearing in May 2011 and specifically requested to withdraw his appeal with respect to the issues of entitlement to an initial rating in excess of 10 percent for the service-connected right foot hallux valgus with wedge osteotomy; and, entitlement to an increased rating for the service-connected left foot hallux valgus with bunion, initially rated as noncompensable from April 12, 2006, and rated as 10 percent disabling from February 10, 2009.  This request was also submitted in writing on the day of the hearing.

In this case, the Veteran (appellant) has withdrawn this appeal as to the issues of entitlement to an initial rating in excess of 10 percent for the service-connected right foot hallux valgus with wedge osteotomy; and, entitlement to an increased rating for the service-connected left foot hallux valgus with bunion, initially rated as noncompensable from April 12, 2006, and rated as 10 percent disabling from February 10, 2009.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to an initial rating in excess of 10 percent for the service-connected right foot hallux valgus with wedge osteotomy; and, entitlement to an increased rating for the service-connected left foot hallux valgus with bunion, initially rated as noncompensable from April 12, 2006, and rated as 10 percent disabling from February 10, 2009; and, they are therefore dismissed.

II.  Notice and Assistance

The grant of service connection for degenerative disc disease constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

III.  Service Connection

The Veteran seeks service connection for degenerative disc disease.  The Veteran asserts that his service-connected foot disabilities have either caused or aggravated his back problems.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) confirm that the Veteran was treated for hallux valgus during service.  The STRs also reveal that the Veteran had a pre-existing bilateral pes planus.  During service, the Veteran complained of bilateral foot pain, and a diagnosis of bilateral hallux valgus was noted.  The STRs also show that the Veteran underwent a wedge osteotomy of the right foot in 1982.  The Veteran reported foot pain on his discharge physical.  

Service connection was established for bilateral hallux valgus, and the Veteran asserts that he began to develop low back pain shortly after service, as a result of his foot problems.  

The Veteran was afforded a VA examination in conjunction with his claim.  The examiner noted that the Veteran had diagnoses of DDD lumbar spine and levoscoliosis.  The examiner further noted that these back conditions were less likely related to the bilateral hallux valgus because, although some people can develop a scoliosis from chronic practices, the Veteran had a levoscoliosis (left scoliosis) and he had bilateral foot pain.  Additionally, the examiner noted that the Veteran did not demonstrate any abnormal posturing that would cause levoscoliosis during the examination.  Thus, the examiner opined that there was no relationship between the DDD and hallux valgus.  The examiner did not, however, consider whether the Veteran's foot condition aggravated the Veteran's back pain.  

The Veteran asserts that his back pain did not begin until after he began having problems with his feet, which led to an altered gate.  Private treatment records from February 2009 show that the Veteran underwent a left distal Chevron bunion correction  and left proximal phalanx wedge resection for correction of hallux valgus.  The preoperative diagnosis was severe left bunion deformity with severe hallux valgus and second hammertoe deformity.  

In an undated statement, the Veteran's chiropractor, Dr. S noted that the Veteran returned to his office in June 2009 complaining of lower back pain.  Dr. S. noted that he had previously treated the Veteran for similar problems in 2004 and that his condition began in 1980 when the Veteran had some foot problems in service which eventually required surgery.  Dr. S. opined, based on the Veteran's report of the Veteran's onset of back pain, that the altered biomechanics caused by the Veteran's foot injury eventually led to the Veteran's lower back problems.  Dr. S. emphasized that he previously opined that the foot injury was a likely cause of his lower back problems, and continued to hold that opinion.  

In May 2011, Dr. S. wrote another memo to the RO, again expressing his opinion that the Veteran's altered biomechanics caused by his foot problems probably caused or certainly contributed to his lower back condition.  In this memo, Dr. S. also noted that upon the Veteran' s initial visit, he reported that the onset of back pain started following the in-service foot injury which eventually required surgery.  

In a May 2011 handwritten memorandum by one of the Veteran's other private doctors, Dr. W., it was noted that the Veteran had suffered multiple injuries and operations on his feet.  The doctor opined that, because of the hallux and valgus deformities resulting as such, he developed, through gait disturbance, severe debilitating degenerative arthritis of his lumbosacral spine and was disabled as such.  

The Veteran also submitted a March 2011 private magnetic resonance imaging (MRI) report of the lumbar spine, which confirmed that the Veteran had lumbar disc space narrowing.  

In sum, there is a VA examination report from November 2006 that contains an opinion weighing against the claim, and there are two opinions from private doctors weighing in favor of the Veteran's claim.  The private opinions noted that the Veteran had a gait disturbance resulting from the service-connected disabilities that resulted in a lumbar spine disability.  Evidence of bilateral abnormal weight bearing was confirmed on a VA examination of the feet in October 2006.  The VA examiner in the 2006 report did indicate that there were no postural abnormalities resulting in levoscoliosis and that there was no relationship between hallux valgus and degenerative disc disease.  The VA examiner did not address whether the altered gait resulted in or aggravated the lumbar spine disorder.  

As the Veteran's chiropractor is specifically medically trained to provide such an opinion as to the biomechanics of weight bearing or the consequences thereof, just by the very nature of his specialty, Dr. S's opinion is given greater weight in this case.  Moreover, he and the other physician explained that the altered gait caused by the service-connected disabilities resulted in the lumbar spine disability.  The private opinions linking the Veteran's DDD of the lumbar spine to his service-connected foot problems provides the necessary criteria to grant this claim.  

For the foregoing reasons, all doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's DDD of the lumbar spine is linked to in-service bilateral hallux valgus.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection for DDD of the lumbar spine is warranted.  

	(CONTINUED ON NEXT PAGE)

ORDER

The issue of entitlement to service connection for spinal disc disability, to include as secondary to the service-connected hallux valgus is dismissed.  

The issue of entitlement to an initial rating in excess of 10 percent for the service-connected right foot hallux valgus with wedge osteotomy is dismissed.  

Service connection for DDD of the lumbar spine is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


